         Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


  GREEN ENTERPRISES, LLC,

     Plaintiff,

                  v.                                  CIVIL NO. 20-1243 (JAG)

  DUAL CORPORATE RISKS LIMITED, et al.,

     Defendants.


                             OMNIBUS OPINION AND ORDER

                                                     “International law is part of our law, and
                                                     must be ascertained and administered by the
                                                     courts of justice of appropriate jurisdiction,
                                                     as often as questions of right depending upon
                                                     it are duly presented for their
                                                     determination.”

                                                     The Paquete Habana, 175 U.S. 677, 700 (1900).

GARCIA-GREGORY, D.J.

       After removal from state court, Co-defendants—Hiscox Syndicates Limited at Lloyd’s of

London; XL Catlin Lloyd’s Syndicate 2003; Amlin Lloyd’s Syndicate 2001; Canopius Lloyd’s

Syndicate 4444; NOA Lloyd’s Syndicate 3902; Blenheim Lloyd’s Syndicate 5886; and Brit Lloyd’s

Syndicate 2987/2988 (collectively, “Underwriters”)—moved to compel arbitration and dismiss

Count I of the Complaint. See Docket Nos. 1; 2; 3. Plaintiff Green Enterprises, LLC (“Plaintiff”)

opposed both motions and moved to remand for lack of subject matter jurisdiction. Docket No. 7.

Underwriters replied and Plaintiff sur-replied. Docket Nos. 9; 11.

       The issue before the Court is two-sided. On one end, the Court must determine whether

it has federal subject matter jurisdiction to compel arbitration of Plaintiff’s claims, despite the
           Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 2 of 19
Civil No. 20-1243 (JAG)                                                                                             2


current dispute relating to the business of insurance, which is generally “reverse-preempted” by

state laws in light of the McCarran-Ferguson Act, 15 U.S.C. §§ 1011-15 (“MFA”). On the other, the

Court must determine if the Convention on the Recognition and Enforcement of Foreign Arbitral

Awards, June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 3 (the “Convention”), and Chapter 2 of the

Federal Arbitration Act, 9 U.S.C. §§ 201-208 (“FAA”), trump the MFA, thus making the arbitration

clause at issue enforceable. To both inquiries, the Court concludes in the affirmative. This is

because the MFA cannot enable Puerto Rico’s Insurance Code to reverse-preempt a treaty like the

Convention, or the FAA itself. Further, the Court concludes that the arbitration provision invoked

by Underwriters is valid and applicable.

         As such, Underwriters’ Motion to Compel Arbitration is GRANTED, Plaintiff’s claims

against Underwriters are DISMISSED WITHOUT PREJUDICE, and Plaintiff’s Motion to

Remand is DENIED. Underwriter’s Motion to Dismiss Count 1 is also DENIED as moot since all

claims have been dismissed.1


                                               BACKGROUND2

         On April 23, 2020, Plaintiff commenced a state court action against Underwriters, who are

Insurer Syndicates of Lloyd’s of London, as well as their local coverholder and representatives in

Puerto Rico, alleging breach of an insurance contract and requesting declaratory judgment.

Docket No. 1-3. Plaintiff alleges it obtained an international insurance policy (the “Policy”) from

Underwriters that covered the loss of or damage to its property in Puerto Rico, and additional

expenses incurred in such a case. Id. at 5; see Docket No. 1-4. The Policy covered the period between




1 Moreover, the Motion to Dismiss is flawed insofar as it only addresses the issue of arbitrability; yet, Count I also
seeks declaratory judgment on multiple issues including the Policy’s applicability.
2 For purposes of this Opinion and Order, all facts are taken from Plaintiff’s Complaint, Docket No. 1-3, and are

presumed to be true.
              Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 3 of 19
Civil No. 20-1243 (JAG)                                                                                    3


October 22, 2019 and October 22, 2020. Id. at 1. On November 14, 2019, a fire destroyed the insured

property and, consequently, Plaintiff submitted a coverage claim to Underwriters. Id. at 6. On

April 20, 2020, Underwriters denied the claim alleging that Plaintiff misrepresented facts when

negotiating the Policy. Docket No. 1-5. Underwriters also invoked the Policy’s arbitration clause

if Plaintiff elected to challenge the denial. Id.3

            Plaintiff now seeks (1) to declare the Policy applicable and the arbitration clause null in

light of Puerto Rico’s Insurance Code, which proscribes arbitration provisions in insurance

policies (Count I); (2) for Underwriters to pay the amount covered by the Policy (Count II); and

(3) for Underwriters to pay the damages arising from the negligent and fraudulent breach of the

Policy (Count III). Docket No. 1-3 at 9-11.

            On May 26, 2020, Underwriters removed the state action to this Court pursuant to the

Convention and the FAA, alleging that the case involves, inter alia, the enforcement of an

arbitration clause between a foreign and an American citizen. Docket No. 1. Underwriters also

filed a Motion to Compel Arbitration, contending that the Convention and the FAA both mandate

arbitration of this dispute under the Policy’s arbitration clause. Docket No. 2 at 5-8. Likewise,




3   The Policy’s arbitration clause states:

            If the Insured and the Underwriters fail to agree in whole or in part regarding any aspect
            of this Policy, each party shall, within ten (10) days after the demand in writing by either
            party, appoint a competent and disinterested arbitrator and the two chosen shall before
            commencing the arbitration select a competent and disinterested umpire. The arbitrators
            together shall determine such matters in which the Insured and the Underwriters shall so
            fail to agree and shall make an award thereon, and if they fail to agree, they will submit
            their differences to the umpire and the award in writing of any two, duly verified, shall
            determine the same.

            The Parties to such arbitration shall pay the arbitrators respectively appointed by them
            and bear equally the expenses of the arbitration and charges of the umpire.

Docket No. 1-4 at 24.
             Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 4 of 19
Civil No. 20-1243 (JAG)                                                                                                     4


they moved for dismissal of Count I, arguing that both the Convention and the FAA preempt

Puerto Rico’s Insurance Code. Id. at 9-11; see also Docket No. 3 at 5.

           On June 11, 2020, Plaintiff filed an omnibus opposition and motion to remand. Docket No.

7. Plaintiff argues that this Court lacks subject matter jurisdiction to compel arbitration because

the MFA carves out “an exception to the general rule of federal preemption when a state law at

conflict with federal law regulates the business of insurance.” Id. at 3. It also argues that “because

the Convention [and the FAA] does not specifically relate to the business of insurance, it is reverse

preempted by the Puerto Rico Insurance Code,” which contains an anti-arbitration provision.4 Id.

at 4. Underwriters replied by citing case law finding that the MFA does not permit state insurance

laws to reverse-preempt the Convention and the FAA because these (1) stem from an international

treaty which trumps conflicting state or federal laws, and (2) fall outside of the MFA’s

applicability. Docket No. 9 at 9-12.




4   In relevant part, the Puerto Rico Insurance Code reads as follows:

           (1) No policy delivered or issued for delivery in Puerto Rico and covering a subject of insurance
           resident, located, or to be performed in Puerto Rico, shall contain any condition, stipulation, or
           agreement:
                (a) Depriving the insured of right of access to the courts for determination of his rights
                under the policy in event of dispute.
                (b) Depriving the courts of Puerto Rico of jurisdiction of action against the insurer . . . .
           (2) Any condition, stipulation, or agreement in violation of this section shall be void, but such
           voidance shall not affect the validity of the other provisions of the policy.

P.R. Laws tit. 26, § 1119; see also Berrocales Gómez v. Tribunal Superior de P.R., 102 D.P.R. 224, 226-27 (1974) (under Puerto
Rico Insurance law, arbitration clauses aimed at resolving disputes arising out of the parties’ rights under an
insurance policy are null and inoperative). Thus, requiring arbitration of the present dispute in compliance with the
Convention would, as conceded by the Parties in their briefs, contravene Puerto Rico law.
          Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 5 of 19
Civil No. 20-1243 (JAG)                                                                                     5


                                          APPLICABLE LAW

  I.    Motion to Remand

        Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant

or the defendants, to the district court of the United States for the district and division embracing

the place where such action is pending.” See also City of Chi. v. Int’l. Coll. of Surgeons, 522 U.S. 156, 163-

64 (1997) (citation omitted). The removing party bears the burden of showing that removal is

proper. See Danca v. Private Health Care Sys., 185 F.3d 1, 4 (1st Cir. 1999) (citation omitted).


 II.    The Federal Arbitration Act and the Convention on the Recognition and

        Enforcement of Foreign Arbitral Awards


        Federal law establishes a strong policy favoring arbitration. Buckeye Check Cashing, Inc. v.

Cardegna, 546 U.S. 440, 443 (2006). Congress passed the FAA “[t]o overcome judicial resistance

to arbitration . . . and place[] arbitration agreements on equal footing with all other contracts.” Id.

at 443; see also Campbell v. Gen. Dynamics Gov’t Sys. Corp., 407 F.3d 546, 551 (1st Cir. 2005) (citing Gilmer

v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991)). Ordinarily, a written agreement to arbitrate

in “a contract evidencing a transaction involving commerce . . . shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.”

9 U.S.C. § 2. As written, “the [FAA] leaves no place for the exercise of discretion by a district court,

but instead mandates that district courts shall direct the parties to proceed to arbitration on issues

as to which an arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S.

213, 218 (1985) (citing 9 U.S.C. §§ 3, 4). The federal policy favoring arbitration is so strong that the

Supreme Court has interpreted the FAA to preempt contrary state law since it “withdrew the
         Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 6 of 19
Civil No. 20-1243 (JAG)                                                                             6


power of the States to require a judicial forum for the resolution of claims which the contracting

parties agreed to resolve by arbitration.” Southland Corp. v. Keating, 465 U.S. 1, 10 (1984).

        A party seeking to compel arbitration must establish “that a valid agreement to arbitrate

exists, that the movant is entitled to invoke the arbitration clause, that the other party is bound

by that clause, and that the claim asserted comes within the clause’s scope.” InterGen N.V. v. Grina,

344 F.3d 134, 142 (1st Cir. 2003).

        Chapter 2 of the FAA, 9 U.S.C. §§ 201-08, implements and enforces the Convention, which

was established “to provide standard procedures for the recognition and enforcement of private

arbitration agreements entered into in fellow contracting states, and to recognize and enforce

arbitral awards issued in such states.” Brian A. Britz and César Mejía-Dueñas, Which Law Is Supreme?

The Interplay Between the New York Convention and The McCarran-Ferguson Act, 74 U. MIAMI L. REV. 1124,

1128 (2020). In other words, the Convention, in its Articles II and III, requires signatories to “(1)

recognize and enforce written agreements to submit disputes to non-domestic arbitration, and

(2) enforce non-domestic arbitral awards entered in contracting states.” Id.

        Contrary to Chapter 1 of the FAA, which does not contain an independent grant of subject

matter jurisdiction for domestic arbitration, Chapters 2 confers federal question jurisdiction upon

district courts regardless of the amount in controversy. See 9 U.S.C. § 203. “An action or

proceeding falling under the Convention shall be deemed to arise under the Constitution, laws or

treatises of the United States.” Ledee v. Ceramiche Ragno, 528 F. Supp. 243, 245 (D.P.R. 1981), aff’d,

684 F.2d 184 (1st Cir. 1982) (quoting 9 U.S.C. § 203). Like here, such arbitration-related action

may be removed to federal court pursuant to 9 U.S.C. § 205. Chapter 2 also provides that a court

“may direct that arbitration be held in accordance with the agreement at any place therein

provided for, whether that place is within or without the United States.” Id. § 206. Furthermore,
           Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 7 of 19
Civil No. 20-1243 (JAG)                                                                                                 7


“[a]n arbitration agreement or arbitral award arising out of a legal relationship, whether

contractual or not, which is considered as commercial, including a transaction, contract, or

agreement described in section 2 of this title, falls under the Convention.” Id. § 202 (emphasis added).

         To determine if a dispute “falls under the Convention,” the First Circuit requires

considering the following: (1) Is there a written arbitration agreement?; (2) Does it provide for

arbitration in the territory of a Convention signatory?; (3) Does it arise out of a commercial

relationship?; and (4) Is a party not an American citizen, or does the relationship have a reasonable

relation with a foreign state? See DiMercurio v. Sphere Drake Ins., PLC, 202 F.3d 71, 74 (1st Cir. 2000).5


III.     The McCarran-Ferguson Act and Reverse Preemption

         In 1945, Congress enacted the MFA “to restore the supremacy of the States in the realm of

insurance regulation.” U.S. Dep’t of Treasury v. Fabe, 508 U.S. 491, 500 (1993); see Life Partners, Inc. v.

Morrison, 484 F.3d 284, 292 (4th Cir. 2007). Generally, the Supremacy Clause of the United States’

Constitution requires that a state law yield to a conflicting federal law. See U.S. Const. art. VI, cl.

2; Kurns v. R.R. Friction Prods. Corp., 565 U.S. 625, 630 (2012). The MFA, however, “transformed the

legal landscape by overturning the normal rules of pre-emption.” Fabe, 508 U.S. at 507. The statute

provides that “[n]o Act of Congress shall be construed to invalidate, impair, or supersede any law

enacted by any State for the purpose of regulating the business of insurance, or which imposes a

fee or tax upon such business, unless such Act specifically relates to the business of insurance.” 15

U.S.C. § 1012(b). It further declares that congressional silence “shall not be construed to impose




5 Regardless of the preemption issue at hand, the Parties do not dispute that the Policy’s arbitration clause “falls under

the Convention.” Undoubtedly, the Policy signed by Plaintiff and Underwriters constitutes a commercial contract
which includes, in principle, a valid arbitration agreement. More importantly, the Policy involves parties from
different signatory states, as well as property located abroad. The dispute thus focuses on the jurisdiction to recognize
and enforce said arbitration clause, and the applicability of the MFA.
           Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 8 of 19
Civil No. 20-1243 (JAG)                                                                                                   8


any barrier” to state regulation or taxation of the business of insurance. Id. § 1011. Thus, the MFA

authorizes “reverse preemption” of generally applicable federal statutes by state laws enacted for

the purpose of regulating the business of insurance; in other words, state laws supersede

conflicting federal laws when the former deal with the business of insurance and the latter does

not. See Safety Nat’l Cas. Corp. v. Certain Underwriters at Lloyd’s, London, 587 F.3d 714, 720 (5th Cir.

2009) (en banc), cert. denied, 562 U.S. 827 (2010).

         To determine whether federal laws are reverse-preempted by state insurance laws, courts

consider whether (1) the state statute was enacted to regulate the business of insurance; (2) the

federal statute “does not specifically relat[e] to the business of insurance”; and (3) the application

of the federal statute would “invalidate, impair, or supersede” the state statute regulating

insurance. Fabe, 508 U.S. at 500-01. To determine what constitutes the “business of insurance,”

courts consider whether the practice regulated (1) has the effect of transferring or spreading a

policyholder’s risk; (2) is an integral part of the policy relationship between the insurer and the

insured; and (3) is limited to entities within the insurance industry. See Union Labor Life Ins. Co. v.

Pireno, 458 U.S. 119, 129 (1982).6


                                                      ANALYSIS

         Plaintiff argues that the Court lacks subject matter jurisdiction because, pursuant to the

MFA, Puerto Rico’s Insurance Code reverse-preempts both the Convention and the FAA and,




6 Here, there is no dispute that Puerto Rico’s Insurance Code regulates the business of insurance and that its
application would conflict with the Convention and the FAA, which do not directly regulate the insurance industry.
This is because the former proscribes insurance arbitration clauses and the latter enforces them. See infra n.5. As such,
this case is distinguishable from Integrand v. Assurance v. Everest Reinsurance Co., et al., where this Court concluded that
Puerto Rico’s Insurance Code did not reverse-preempt the FAA because the state provisions at play did not
contravene the FAA and, thus, the third part of the MFA’s reverse preemption test was not satisfied. 2020 WL 210902
at *5, *8. Here, before diving into the reverse preemption analysis, the Court must entertain whether it has
jurisdiction over this dispute under the Convention or the FAA.
           Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 9 of 19
Civil No. 20-1243 (JAG)                                                                                                9


thus, prohibits insurance arbitration. Determining first whether reverse preemption applies here

will shed light on the Court’s jurisdictional basis altogether, and whether it is able to entertain

the pending motions. See Donahue v. City of Bos., 304 F.3d 110, 117 (1st Cir. 2002) (citing Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 93-95 (1998)) (finding that courts must resolve subject-matter

jurisdiction issues before addressing the merits of a case).

         The above inquiry is the subject of a complex circuit split.7 The Second and Eight Circuits

have held that state anti-arbitration laws reverse-preempt the Convention through the MFA

because the Convention is not a self-executing treaty and therefore relies upon an “Act of

Congress”—Chapter 2 of the FAA—for implementation. See Stephens v. Am. Int’l Ins., 66 F.3d 41, 45-

46 (2nd Cir. 1995); Transit Cas. Co. v. Certain Underwriters at Lloyd’s at London, 119 F.3d 619, 621-22 (8th

Cir. 1997). The Fourth and Fifth Circuits, on the other hand, have held that (1) the Convention is

not reverse-preempted by state anti-arbitration laws because the treaty, regardless of whether it

is self-executing, is no “Act of Congress”; and (2) the MFA is limited to the domestic realm and is

thus not meant to grant state anti-arbitration laws reverse preemption against treaties or federal

laws dealing with international relations. See Safety Nat’l Cas. Corp., 587 F.3d at 717; ESAB Grp., Inc. v.

Zurich Ins., 685 F.3d 376, 380 (4th Cir. 2012); see also Britz and Mejía, supra at 1129-32.

         While at first glance the MFA may appear to override the Convention and the FAA, three

key aspects support the opposite conclusion: (1) the Convention is self-executing as relevant here;

(2) even if not, the Convention does not qualify as an “Act of Congress” under the MFA and it is

the Convention, not the FAA, what preempts Puerto Rico’s Insurance Code; and (3) the MFA is



7Despite Underwriters’ argument to the contrary, this District Court and the First Circuit have yet to squarely
address this issue. In DiMercurio v. Sphere Drake Ins., PLC, the First Circuit concluded that a Massachusetts law that
enjoined depriving state courts of jurisdiction in actions against insurers did not conflict with or void the arbitration
provision at issue because such provision did not limit state court jurisdiction. 202 F.3d 71, 75 (1st Cir. 2000). Thus,
arbitration was enforceable. Id.
         Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 10 of 19
Civil No. 20-1243 (JAG)                                                                                10


not to be construed so broadly as to limit international arbitration, which is the purpose of

Chapter 2 of the FAA, because the MFA was simply made to allow states to regulate domestic

insurance activity. For these reasons, discussed in greater detail below, the Court holds that the

MFA does not reverse preempt the Convention.


 I.    The Convention is a Self-Executing Treaty

       The Supremacy Clause provides that “all Treaties made, or which shall be made, under the

Authority of the United States, shall be the supreme Law of the Land; and the Judges in every

State shall be bound thereby.” U.S. Const. art. VI, cl. 2. Thus, courts must regard “a treaty . . . as

equivalent to an act of the legislature, whenever it operates of itself without the aid of any

legislative provision.” Foster v. Neilson, 27 U.S. 253, 254 (1829), overruled on other grounds by U.S. v.

Percheman, 32 U.S. 51 (1833); see also Medellin v. Texas, 552 U.S. 491, 505-06 (2008) (“Only [i]f the

treaty contains stipulations which are self-executing, that is, require no legislation to make them

operative, [will] they have the force and effect of a legislative enactment.”) (cleaned up). Thus, a

self-executing treaty would preempt conflicting state law by itself. See Medellin, 552 U.S. at 529.

But if “the treaty addresses itself to the political, not the judicial department,” it is not self-

executing and “the legislature must execute the contract before it can become a rule for the court.”

Foster, 27 U.S. at 314. Accordingly, a treaty that is not self-executing is not afforded supremacy

under the Constitution until implemented through legislation. Id.; see also Igartua-De La Rosa v.

United States, 417 F.3d 145, 150 (1st Cir. 2005). “The interpretation of a treaty, like the interpretation

of a statute, begins with the text.” Medellin, 552 U.S. at 507, 513-14 (noting that “explicit textual

expression” is the focus of the self-execution analysis).
          Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 11 of 19
Civil No. 20-1243 (JAG)                                                                                                  11


         Undoubtedly, the issue at bar involves the recognition and enforcement of an international

arbitration clause; hence, Article II of the Convention is pertinent. Said Article specifically

describes signatories’ responsibilities in the following terms:

                  1. Each Contracting State shall recognize an agreement in writing
                  under which the parties undertake to submit to arbitration all or
                  any differences which have arisen or which may arise between them
                  in respect of a defined legal relationship, whether contractual or
                  not, concerning a subject matter capable of settlement by
                  arbitration.

                  2. The term “agreement in writing” shall include an arbitral clause
                  in a contract or an arbitration agreement, signed by the parties or
                  contained in an exchange of letters or telegrams.

                  3. The court of a Contracting State, when seized of an action in a
                  matter in respect of which the parties have made an agreement
                  within the meaning of this article, shall, at the request of one of the
                  parties, refer the parties to arbitration, unless it finds that the said
                  agreement is null and void, inoperative or incapable of being
                  performed.

Convention, supra, art. II.

         In conformity with Medellin’s treaty interpretation guidelines, Article II of the Convention

is self-executing. As is apparent from its text, Article II unequivocally regulates the enforcement

of international arbitration agreements and directly instructs courts to enforce its provisions

without the need for legislative intervention.8 Said Article is clear and unambiguous; thus, there

is no need to dive into the history of the Convention, particularly when such history is more

confusing than revealing. See ESAB Grp. Inc., 685 F.3d at 381-82 (describing the Convention’s



8 In contrast, Article III states that “[e]ach Contracting State shall recognize arbitral awards as binding and enforce
them in accordance with the rules of procedure of the territory where the award is relied upon, under the conditions
laid down in the following articles.” Id. art. III. Contrary to Article II, Article III omits an instruction to signatory
courts, addressing itself to the political branch, not the judiciary. Nevertheless, the reading of Article III by itself,
which serves a separate and different purpose to that of recognizing or enforcing foreign arbitration agreements, does
not discard the meaning or nature of Article II, which is pertinent here. Lidas, Inc. v. United States, 238 F.3d 1076, 1080
(9th Cir. 2001) (noting that a treaty may “contain both self-executing and non-self-executing provisions.”); see
also U.S. v. Postal, 589 F.2d 862, 884 n.35 (5th Cir. 1979).
          Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 12 of 19
Civil No. 20-1243 (JAG)                                                                                          12


drafting history); see also Safety Nat. Cas. Corp., 587 F.3d at 735 n.6 (Clement, J., concurring) (finding

that when “the treaty text is clear, [there is] no need to rely on . . . extra-textual ‘aids’ to interpret

its meaning” and noting that Congress’s action to limit the Convention’s effect prior to the treaty’s

accession suggests that it understood the Convention to be self-executing).

        Article II states that signatory courts “shall” refer cases to arbitration when certain

conditions are met. Convention, supra, art. II. Such compulsory language constitutes “directive[s]

to domestic courts,” evidencing the self-executing nature of this provision. See Medellin, 552 U.S. at

508 (finding that failure to include a directive to domestic courts in Article 94 of the United

Nations Charter was indicative of non-self-execution). In fact, according to Medellin, Article II’s

terms are of strict compliance; that is, mandatory and not discretionary. Id. at 509

n.5 (distinguishing between treaty language that constitutes a commitment to future action, such

as “undertakes to comply,” and treaty language using “shall” or “must”). Paragraph 3 of Article II

expressly instructs domestic courts in signatory countries to enforce a party’s right to arbitration.

Safety Nat. Cas. Corp., 587 F.3d at 735-36 (Clement, J., concurring).9

        Accordingly, by specifically addressing the courts and stating that these “shall, at the

request of one of the parties, refer the parties to arbitration,” Article II establishes a specific

enforcement mechanism to uphold the right to arbitration between parties to an international

arbitration agreement, without the need for implementing legislation. Id. at 734 n.4 (Clement, J.,

concurring). Furthermore, “when a statute which is subsequent in time is inconsistent with a

treaty, the statute [] renders the treaty null”; by the same token, “if a treaty and a federal statute




9As will be discussed in the next section of this analysis, nothing in Chapter 2 of the FAA indicates that Congress
understood the Convention not to be self-executing. To the contrary, the text of Chapter 2 of the FAA shows that
Congress intended to ratify the treaty’s self-executing intention. See infra II; see also Medellin, 552 U.S. at 505.
          Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 13 of 19
Civil No. 20-1243 (JAG)                                                                                          13


conflict, the one last in date will control . . . .” Breard v. Greene, 523 U.S. 371, 376 (1998) (cleaned up).

Since the Convention was signed and ratified after the enactment of the MFA,10 it can render the

latter’s preemption effect null by its own terms. In other words, the Convention, as relevant here,

is fully invocable and is not subject to the MFA’s reverse preemption. See Edye v. Robertson, 112 U.S.

580, 598-99 (1884) (“A treaty, then, is a law of the land as an act of congress is, whenever its

provisions prescribe a rule by which the rights of the private citizen or subject may be

determined.”); Igartua–De La Rosa, 417 F.3d at 150 (noting that treaties are considered domestic law

when Congress has either enacted implementing statutes or, like here, “the treaty itself conveys

an intention that it be ‘self executing’ and is ratified on these terms.”).

        Perhaps most importantly, reverse preemption of international treaties like the

Convention would severely hinder the uniform and national character required by the Supremacy

Clause. See Britz and Mejía, supra at 1139; see also ESAB Grp. Inc., 685 F.3d at 390 (citing Michelin Tire

Corp. v. Wages, 423 U.S. 276, 285 (1976)) (“[T]he federal government must be permitted to ‘speak

with one voice when regulating commercial relations with foreign governments.’”). And with the

Convention and Chapter 2 of the FAA, the federal government established a uniform policy

favoring enforcement of international arbitration agreements even when “a contrary result would

be forthcoming in a domestic context.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc, 473 U.S.

614, 629 (1985) (citing Scherk v. Alberto-Culver Co., 417 U.S. 506, 516-17 (1974)).11

        In reaching this conclusion, the Court is mindful that courts dealing with the Convention

have generally shied away from labeling it as self-executing. Ironically, however, both the Fourth




10 The Convention was signed and ratified in 1959 and 1970, respectively; the MFA was enacted in 1945. See Britz and
Mejía, supra at 1139-40.
11 See also Harold Hongju Koh, International Law as Part of Our Law, 98 AM. J. OF INT’L. L. 43 (2004).
          Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 14 of 19
Civil No. 20-1243 (JAG)                                                                                                14


and Fifth Circuit have suggested that there are solid arguments in favor of Article II’s self-

executing nature. ESAB Grp. Inc., 685 F.3d at 387 (“There is much to recommend this position. Most

notably, the starting point of treaty interpretation is the text . . . .”). The Fifth Circuit, in fact, went

as far as to apply Medellin’s reasoning and recognized that “[t]he Convention expressly states that

domestic courts ‘shall’ compel arbitration when requested by a party to an international

arbitration agreement . . . [and that it] additionally sets forth limited procedures to be followed in

obtaining enforcement of an arbitration award.” Safety. Nat. Cas. Corp., 587 F.3d at 722.12

         Lastly, Medellin laid the foundation to evaluate if Article II of the Convention is self-

executing in 2008, after the Second and Eight Circuits had held that the Convention was non-

self-executing. As such, Plaintiff cannot now rely on Second and Eight Circuit jurisprudence,

ignoring Medellin’s guidance on the matter.

         Accordingly, the Court finds that a plain reading of Article II evidences its self-executing

nature as to the enforcement of international arbitration agreements. It follows that since the

Convention was signed and ratified after the enactment of the MFA, it can render the latter’s

preemption effect null. See Breard, 523 U.S. at 376. Hence, the Puerto Rico Insurance Code’s anti-

arbitration provision is thus superseded by the Convention, which in turn makes the arbitration

clause in the Policy invocable. See Edye, 112 U.S. at 598-99; Igartua–De La Rosa, 417 F.3d at 150.




12The Court also notes that in Medellin, while analyzing the United States’ obligation to “recognize arbitral awards as
binding” pursuant to Article III of the Convention, the Supreme Court determined that the Convention is in part non-
self-executing. Medellin, 552 U.S. at 521-22. However, this was determined by way of dicta and the Supreme Court did
not discuss Article II of the Convention. Thus, because a treaty can be both non-self-executing and self-executing in
nature, the Supreme Court left the door open for courts to find that Article II is self-executing. See RESTATEMENT
(THIRD) THE FOREIGN RELATIONS LAW OF THE UNITED STATES § 111 cmt. h (1986) (“Some provisions of an international
agreement may be self-executing and others non-self-executing.”); see also United States v. Postal, 589 F.2d 862, 884 n.35
(5th Cir. 1979) (“A treaty need not be wholly self-executory or wholly executory.”). This is precisely what the Court
does today.
         Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 15 of 19
Civil No. 20-1243 (JAG)                                                                             15


 II.    The Convention is not an “Act of Congress” under the MFA and Preempts Puerto

        Rico’s Insurance Code

       Plaintiff’s claim is also grounded on the assumption that, because the Convention’s

enabling legislation, the FAA, is an “Act of Congress” within the meaning of the MFA, it cannot

be construed “to invalidate, impair, or supersede any law enacted by any State for the purpose of

regulating the business of insurance . . . .” Docket Nos. 7 at 8; 11 at 11. However, even assuming

arguendo that the Convention is not self-executing,

                that does not mean that Congress intended an “Act of Congress,” as
                that phrase is used in the [MFA], to encompass a non-self-
                executing treaty that has been implemented by congressional
                legislation. Implementing legislation that does not conflict with or
                override a treaty does not replace or displace that treaty. A treaty
                remains an international agreement or contract negotiated by the
                Executive Branch and ratified by the Senate, not by Congress. The
                fact that a treaty is implemented by Congress does not mean that it
                ceases to be a treaty and becomes an “Act of Congress.”

Safety Nat. Cas. Corp., 587 F.3d at 722-23 (also explaining that “[t]he commonly understood meaning

of an ‘Act of Congress’ does not include a ‘treaty’ . . . .”).

       Moreover, this Court is perfectly aligned with the theory that it is not necessarily the FAA,

but the Convention, that grants federal jurisdiction and preempts state anti-arbitration laws here.

Again, this is buttressed by the fact that implementing legislation that does not conflict with a

treaty, as is the case here with Chapter 2 of the FAA, does not replace or displace the treaty. See id.

at 722-23; see also Whitney v. Robertson, 124 U.S. 190, 194 (1888); Breard, 523 U.S. at 376. Thus, the

Convention has full preemptory force even if Chapter 2 of the FAA implements it in some way.

       Even more, Chapter 2 of the FAA specifically points at the Convention, not an “Act of

Congress,” as the source of law that supersedes state law and allows for foreign arbitration

agreements to be enforced in domestic courts. For example, 9 U.S.C. § 203 provides that “[a]n
         Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 16 of 19
Civil No. 20-1243 (JAG)                                                                                 16


action or proceeding falling under the Convention shall be deemed to arise under the laws and

treaties of the United States.” This suggests that Congress did not intend the jurisdictional basis

to enforce rights under the Convention to arise solely under an “Act of Congress.” See Safety. Nat.

Cas. Corp., 587 F.3d at 724. In fact, Chapter 2 of the FAA in general reiterates the phrase “falls under

the Convention” as if to direct the reader to the treaty; thus, as concluded by the Fifth Circuit, “it

is the Convention under which legal agreements fall; it is an action or proceeding under the

Convention that provides the court with jurisdiction; such an action or proceeding is deemed to

arise under the laws and treaties of the United States []; and when chapter 1 of title 9 (the FAA)

conflicts with the Convention, the Convention applies.” Id. at 724-25 (cleaned up).


III.    The MFA is Not to be Construed so Broadly as to Limit International Commercial

        Arbitration Rather than Domestic Affairs

       Lastly, the starting point in deciphering congressional intent is the text of

the statute itself. See United States v. Charles George Trucking Co., 823 F.2d 685, 688 (1st Cir. 1987). To

the extent that Congress does not define certain words, the Court assumes those words “carry

their plain and ordinary meaning.” Stornawaye Fin. Corp. v. Hill (In re Hill), 562 F.3d 29, 32 (1st Cir.

2009). If a statute’s plain meaning supplies a plausible interpretation, the inquiry ends; except in

the “rare cases [in which] the literal application of a statute will produce a result demonstrably at

odds with the intentions of its drafters.” Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 571 (1982).

       In considering a conflict between Chapter 2 of the FAA and a federal statute, the Supreme

Court has said that “[i]f the United States is to be able to gain the benefits of international accords

and have a role as a trusted partner in multilateral endeavors, its courts should be most cautious

before interpreting its domestic legislation in such manner as to violate international
        Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 17 of 19
Civil No. 20-1243 (JAG)                                                                               17


agreements.” Vimar Seguros y Reaseguros, S.A. v. M/V Sky Reefer, 515 U.S. 528, 539 (1995) (rejecting an

interpretation of the Carriage of Goods by Sea Act that would have barred enforcement of an

arbitration provision in an international commercial agreement). A statute ought to be construed

consistent with the law of nations. Murray v. Schooner Charming Betsy, 6 U.S. 64, 118 (1804).

       In Am. Ins. Ass’n v. Garamendi, the Supreme Court specified that the MFA was “directed to

implied preemption by domestic commerce legislation.” 539 U.S. 396, 428; see also id. (“[T]he point

of McCarran–Ferguson’s legislative choice of leaving insurance regulation generally to the States

was to limit congressional preemption under the commerce power, whether dormant or

exercised.”). Garamendi “demonstrate[s] that Congress did not intend for the [MFA] to permit

state law to vitiate international agreements entered by the United States.” ESAB Group, Inc., 685

F.3d at 389 (cleaned up); see also Garamendi, 539 U.S. at 428 (citing FTC v. Travelers Health Ass’n, 362

U.S. 293, 300 (1960) (stating that the MFA was not intended to permit a state to “regulate

activities carried on beyond its own borders.”)). It is well recognized then that the MFA clearly

did not intend to grant states authority over foreign affairs.

       Even more, the Fourth Circuit has repeatedly refused to give the MFA the broad scope

urged by Plaintiff or found that certain substantive statutes are outside of the MFA’s reverse

preemption rule. See, e.g., Gross v. Weingarten, 217 F.3d 208, 222 (4th Cir. 2000) (expressing

“skepticism” that Congress intended the MFA to apply to statutes governing federal subject-

matter jurisdiction); Stephens v. Nat. Distillers & Chemical Corp., 69 F.3d 1226, 1231 (2nd Cir. 1995)

(concluding that “international-law origins of the FSIA,” are “so different from the kind of

congressional statutory action that the [MFA] was enacted to deal with,” that they “virtually

compel[led] the conclusion” that the [MFA] did not authorize state law to displace the FSIA); see

also id. at 1233 (concluding that the MFA did not alter preemption “so drastically as to force a
          Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 18 of 19
Civil No. 20-1243 (JAG)                                                                                                   18


federal law that clearly intends to preempt all other state laws to give way simply because the

insurance industry is involved.”).13

        Likewise, the Supreme Court has concluded that the Convention and Chapter 2 of the FAA

instruct courts to “subordinate domestic notions of arbitrability to international policy favoring

commercial arbitration.” Mitsubishi Motors Corp., 473 U.S. at 639. Not only that, but the Supreme

Court admitted having declined “to subvert the spirit of the United States’ accession to the

Convention by recognizing subject matter exceptions where Congress has not expressly directed

the courts to do so.” Id. at 639 n.21. Yet, the MFA does not contain such a direction and instead

Garamendi limits the MFA to “domestic commerce legislation.” Garamendi, 539 U.S. at 428; see also

ESAB Grp., Inc., 685 F.3d at 390 (“Congress might opt to exclude insurance disputes from the

Convention. But it has not done so with the [MFA]. Nothing in [it] suggests that . . . Congress

intended to delegate to the states the authority to abrogate international agreements . . . .”). Hence,

refusal to enforce the arbitration provision at issue here would impair the Convention’s very own

purposes: resolving disputes “essential to any international business transaction” and ensuring

parties are not haled into inappropriate forums. Scherk, 417 U.S. at 516-17. A contrary conclusion,

like that espoused by Plaintiff, would produce an absurd result, allowing state authority to

displace international mandates.

        For the reasons enumerated above, both the Convention and Chapter 2 of the FAA

effectively preempt Puerto Rico’s Insurance Code, and the MFA does not exempt the state law at




13Stephens v. Nat. Distillers & Chem. Corp. is particularly relevant here because it questioned a previous ruling of the same
Circuit concluding that the MFA reverse-preempted the FAA. Specifically, it noted without deciding that the federal
preemption reasoning favoring MFA preclusion by the FSIA might apply with Chapter 2 of the FAA. Id. at 1233 n.6.
          Case 3:20-cv-01243-JAG Document 14 Filed 06/15/21 Page 19 of 19
Civil No. 20-1243 (JAG)                                                                                                 19


bar from being superseded. Moreover, the Policy’s arbitration clause “falls under the Convention”

and is valid, binding and invocable. 14 InterGen N.V., 344 F.3d at 142.

                                                  CONCLUSION
         Accordingly, Underwriters’ Motion to Compel Arbitration is GRANTED. Plaintiff’s

claims are hereby DISMISSED WITHOUT PREJUDICE, and Plaintiff is ordered to arbitrate

these claims in accordance with the Policy’s arbitration clause. Plaintiff’s Motion to Remand is

DENIED and Underwriter’s Motion to Dismiss Count 1 is also DENIED as moot since all claims

have been dismissed.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 15th day of June, 2021.

                                                                           /s/ Jay A. Garcia-Gregory
                                                                           JAY A. GARCIA-GREGORY
                                                                           Senior United States District Judge




14Alternatively, Plaintiff argues that because paragraph 3 of Article II of the Convention states that the Convention
“does not apply to agreements that are null and void, inoperative or incapable of being performed, but does not define
those terms, those gaps are to be filled by domestic law.” Docket No 7 at 15-16. This argument is futile. First, it is
underdeveloped. See U.S. v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“[I] issues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are deemed waived.”). Second, Plaintiff cannot argue for
the arbitration clause’s voidness by invoking conflicting (and preempted) state law. GE Energy Power Conversion France
SAS, Corp. v. Outokumpu Stainless USA, LLC, 140 S.Ct. 1637 (2020) is distinguishable for the reasons stated in
Underwriter’s opposition: “unlike in GE Power, the domestic law at issue here directly conflicts with the FAA and the
Convention.” Docket No. 9 at 13. And, again, any state “principle of law contrary to the convention and FAA’s are
superseded, regardless of the Policy’s choice-of-law provision.” Id.; see also Ledee, 684 F.2d at 187 (“Indeed, by acceding
to and implementing the treaty, the federal government has insisted that not even the parochial interests of the nation
may be the measure of interpretation. Rather, the clause must be interpreted to encompass only those situations-such
as fraud, mistake, duress, and waiver-that can be applied neutrally on an international scale.”) (cleaned up).
